               Case 2:19-cv-01623-JLR Document 18 Filed 07/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    JAMES EARL GRAY, JR.,

 9                                  Petitioner,           Case No. C19-1623-JLR-MAT

10           v.
                                                          ORDER DISMISSING FEDERAL
11    TULALIP TRIBAL COURT,                               HABEAS ACTION

12                                  Respondent.

13

14          The Court, having reviewed petitioner’s petition for writ of habeas corpus, the answers of

15   the Tulalip Tribal Court and Snohomish County, the Report and Recommendation of Mary Alice

16   Theiler, United States Magistrate Judge, any objections thereto, and the remaining record, hereby

17   finds and ORDERS:

18          (1)     The Report and Recommendation is approved and adopted;

19          (2)     Petitioner’s petition for writ of habeas corpus (Dkt. 12), and this action, are

20   DISMISSED for want of jurisdiction;

21          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

22   United States District Courts, a certificate of appealability is DENIED; and

23   ///

     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 1
              Case 2:19-cv-01623-JLR Document 18 Filed 07/14/20 Page 2 of 2



 1          (4)    The Clerk is directed to send copies of this Order to petitioner, to all counsel of

 2   record, and to the Honorable Mary Alice Theiler.

 3          DATED this 14th day of July, 2020.

 4

 5                                                 A
                                                 JAMES L. ROBART
 6                                               United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING FEDERAL
     HABEAS ACTION - 2
